DETAILED ACTION
This office action is in response to Applicant’s communication of 11/12/2020. Claims 1-20 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. processors performing the process and claim 11 is directed to a process; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps for third party transaction approval between a first and second party which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “… receive a transaction request from a first …[entity] within the plurality of …[entities], the transaction request corresponding to a pending transaction between the first …[entity] and a second …[entity] within the plurality of …[entities] via a third …[entity] within the plurality of …[entities], the transaction request comprising a set of transaction attributes, wherein the first …[entity] is not in direct communication with the second …[entity]; identify … associated with the pending transaction, … a hierarchy among the first …[entity], the second …[entity], and the third …[entity]; in response to the hierarchy … indicating that transaction requests from the first …[entity] must be approved by the third …[entity], identify a second … instance … to approve the transaction request received from the first …[entity]; execute …, wherein … to retrieve data from … the third …[entity] and analyze data associated with at least one of the first …[entity], the second …[entity], third …[entity], or the set of transaction attributes to approve or deny the transaction request; and in response to receiving an indication of approval …, append a third … instance comprising the set of transaction attributes ….”. Claim 11 recites similar limitations but uses the term “consensus of a plurality of nodes” which is merely defined in paragraph [0037] as “…a majority, all, or a number above a predetermined threshold (which may be set and be adjusted by an administrator).” As such, this is interpreted to be a group of entities
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a first “node”, second “node”, third “node” and plurality of “nodes”, all of which are processors with memory, a “blockchain”, a first, second and third “block”, a “hierarchy file”, an “executable file” and a “data source”, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. processors suitably programmed with blockchain technology communicating over a generic network, to perform the steps of receive, identify, identify, retrieve and append. The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed with blockchain technology communicating information over a generic network, see at least FIG.1 and paragraphs [0018], [0020-0023], [0026] and [0077-0079] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Furthermore, the steps of “…execute the executable file, wherein the executable file is configured to retrieve data from a data source…” and “…append a third block instance comprising the set of transaction attributes to the blockchain.” are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Determining a third party from a group of parties to approve or deny a transaction request between two separate parties via generic processors programmed with blockchain technology performing the process steps is not a practical application of the abstract idea.  Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer processors with memory suitably programmed with blockchain technology and communicating over a generic network to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Furthermore, the steps of “…execute the executable file, wherein the executable file is configured to retrieve data from a data source…” and “…append a third block instance comprising the set of transaction attributes to the blockchain.” are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1 (claim 11 being similar), the limitation steps in paragraph 6 above recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the insignificant extra-solution activity steps rely on well-understood, routine and conventional computing functionality carried out by a generic processor with memory such as data gathering/transmission over a generic communication network and data storage, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).
	Applicant has leveraged generic computing elements to perform the abstract idea of third party transaction approval between a first and second party without significantly more.
Dependent claims 2-10 and 12-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 12 recite sending a prompt, i.e. message/cue, to a second entity in response to receiving the transaction request. This is merely letting the second party know that there is a transaction request from a first party involving the second party which is part of the abstract idea.  Furthermore, in computer terms, this is a most basic and well-known term and refers to a line of code that elicits an action.  Claims 3 and 13 recites transmitting the indication of approval to a server, i.e. another entity, which further defines the abstract idea and is insignificant extra-solution activity akin to the conventional computing function of receiving or transmitting data over a network, see MPEP 2106.05(d)(II).  Claims 4 and 14 recites polling, i.e. interpreted to asking or requesting information, a pre-determined number of nodes, i.e. entities, within the group of entities with nothing more. This is merely a method of organizing human activity but for the nominal recitation of a programmed process with memory.  Claims 5 and 15 further narrow claims 4 and 14 by defining the subset of nodes, i.e. entities, are at a higher level of hierarchy, i.e. at a higher priority or seniority, than the first node, i.e. entity. This further defines the abstract idea and does not provide an inventive concept or significantly more as ranking or prioritizing entities is a common concept.  Claims 6 and 16 is the same as 5 ad 15 except the subset of entities is defines as equal to the first node. Claims 7 and 17 recite that the second entity will be cued or messaged that they will receive an approval or denial of the transaction request which further defines the abstract idea.  There is no technical detail such that this is no more than a certain method of organizing human activity but for the nominal recitation of a programmed processor.  Claims 8 and 18 is similar to claims 7 and 17 and analyzed the same way.  Claim 9 and 19 defines the data source as a blockchain at a very high level of generality such that it is interpreted to be a distributed ledger/database for storing data records with nothing more.  Applicants specification clearly defines the blockchain as any type available, see paragraph [0018].  Storing data records is a most conventional computing function and insignificant extra-solution activity akin to storing and retrieving information in memory, see MPEP 2106.05(d)(II).  Claims 10 and 20 further refine the abstract idea by reciting that the retrieved data comprise rules on whether to authorize the transaction. Business rules or contractual rules regarding the completion of a transaction is an abstract concept.  Merely defining types of intangible data does not make the abstract idea any less abstract.           
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for third party transaction approval between a first and second party) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed with blockchain technology and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for third party transaction approval between a first and second party) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnsrud et al. (US 2017/0243177)(Johnsrud hereinafter) in view of Rice (WO 2019/164926)

Regarding claims 1 and 11, Johnsrud discloses a method and system comprising a plurality of nodes each corresponding to a computing device having a processor and memory to store data (at least [0108], at least [0112]), wherein each processor is configured to: 
receiving, by a consensus of a plurality of nodes, a transaction request from a first node within the plurality of nodes, the transaction request corresponding to a pending transaction between the first node and a second node within the plurality of nodes via a third node within the plurality of nodes, the transaction request comprising a set of transaction attributes, wherein the first node is not in direct communication with the second node; (at least FIG.7, at least [0003], “…a processing device operatively coupled to the memory device, where the processing device is configured to execute computer-readable program code to receive a transaction record associated with a payment transaction, wherein the transaction record comprises transaction data indicating a payor, a payee and an amount;”, at least [0007], “the priorities of preference dictate that, if available, a first priority network node is selected for settlement routing, and if the top priority network node is not available, a second priority network node, having a next-highest priority to the first priority network node, is selected for settlement routing.”, at least [0079], [0084] and [0086-0087], at least [0095]). 
identifying, by the consensus of the plurality of nodes, a blockchain associated with the pending transaction, the blockchain including a first block instance having a hierarchy file indicating a hierarchy among the first node, the second node, and the third node; (at least FIG.7, at least [0004], at least [0007], at least [0086]).  
executing, by the consensus of the plurality of nodes, the executable file, wherein the executable file is configured to retrieve data from a data source associated with the third node and analyze data associated with at least one of the first node, the second node, third node, or the set of transaction attributes to approve or deny the transaction request; (at least [0009], at least [0090-0092], and Page 29 of 31 4810-8550-1392.3CITI0414-USPATENT 
in response to receiving an indication of approval from the executable file, appending, by consensus of the plurality of nodes, a third block instance comprising the set of transaction attributes to the blockchain; (at least [0081], “…add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes.”, at least [0087]).  

	Although Johnsrud substantially discloses claims 1 and 11 above including approving the transaction request (at least [0090-0092], it appears that Johnsrud does not explicitly disclose, however, Rice discloses:  
in response to the hierarchy file indicating that transaction requests from the first node must be approved by the third node, identifying, by the consensus of the plurality of nodes, a second block instance having an executable file to [approve the transaction request received from the first node]; (at least [0017], at least [0068], at least [0080]). 

It would have been obvious to one of ordinary still in the art to include in the authorization and settlement (based on specified parameters system) of Johnsrud the ability to identify an executable file on a blockchain indicating the need for transaction approval as taught by Rice since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately. One of ordinary skill in the art would have recognized that applying the features taught by Rice, to the known invention of Johnsrud, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that executable code, i.e. a smart contract on a blockchain, is triggered by an event or action, such as a consensus of a plurality of nodes using a Merkle Tree structure to validate data/information, Rice, at least [0004]. 

Regarding claims 2 and 12, Johnsrud further discloses, further comprising: 
prompting, by the consensus of the plurality of nodes, the second node in response to receiving the transaction request; (at least FIG.9, at least [0086]).  

Regarding claims 3 and 13, Johnsrud further discloses further comprising: 
transmitting, by the consensus of the plurality of nodes, the transaction request to a server in response to receiving the indication of approval from the executable file or the second node; (at least [0081 and [0105], at least [0009], [0030] and [0091]).  

Regarding claims 4 and 14, Johnsrud further discloses wherein:
the executable file causes the consensus to poll a predetermined subset of nodes within the plurality of nodes; at least [0009], [0030], [0091] and [0095]).  

Regarding claims 5 and 15, Johnsrud further discloses wherein:
the predetermined subset of nodes are at a higher level of hierarchy than the first node; (at least [0095]).  

Regarding claims 6 and 16, Rice further discloses wherein:
the predetermined subset of nodes are peer nodes to the first node having a same level of hierarchy; (at least [0072]).  

Regarding claims 7 and 17, Johnsrud further discloses wherein:
the executable file is configured to prompt the second node to receive an approval or denial of the transaction request; (at least [0009], [0079] and [0086]).  

Regarding claims 8 and 18, Johnsrud further discloses further comprising: 
prompting, by the consensus of the plurality of nodes, the third node in response receiving approval; (at least [0009], [0030], [0091] and [0095]).  

Regarding claims 9 and 19, Johnsrud further discloses wherein:
the data source is a first blockchain; (at least [0009] and [0079]).  

Regarding claims 10 and 20, Johnsrud further discloses wherein:
the retrieved data from the data source comprises one or more rules indicating whether to authorize the pending transaction; (at least [0040], [0090-0091], [0095]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/26/2022